Citation Nr: 0715422	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-28 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
November 1941 to January 1943 and from March 1945 to April 
1946.  He was a prisoner of war (POW) from May 1942 to 
January 1943.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Peripheral neuropathy, psychosis, diabetes mellitus, 
Koch's infection, dementia, seborrheic dermatitis, 
nutritional deficiency, osteoporosis, and pneumonia are not 
shown in service or within the initial post separation year, 
and competent medical evidence has not been presented 
attributing these diseases to service.

2.  Tuberculosis is not shown within the 3 years after the 
veteran's service discharge or release from service.

3.  The veteran was a POW interned for not less than 30 days; 
competent evidence has not been presented showing that the 
veteran had any disease specific to POWs, as set out in 
38 C.F.R. § 3.309(c), to a degree of 10 percent or more any 
time after discharge or release from service, to include 
psychosis, any anxiety state, and post-traumatic 
osteoarthritis, malnutrition, any other nutritional 
deficiency, and peripheral neuropathy.




CONCLUSION OF LAW

The criteria for service connection for peripheral 
neuropathy, psychosis, diabetes mellitus, Koch's infection, 
dementia, seborrheic dermatitis, nutritional deficiency, 
osteoporosis, and pneumonia for purposes of accrued benefits 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 
5103, 5103(A), 5107, 5121(a) (West 2002); 38 C.F.R. §§3.303, 
3.307, 3.309, 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board remanded this case in July 2006 for compliance with 
the VCAA.  In accordance with that remand, a VCAA letter 
dated August 2006 was sent to the appellant.  This letter 
essentially complied with statutory notice requirements as 
outlined above.  As the RO subsequently readjudicated the 
claim and issued a Supplemental Statement of the Case (SSOC) 
dated December 2006, the appellant is not prejudiced in the 
delayed timing of this notice.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Available service 
medical records and private medical records have been 
associated with the claims folder.  In response to the 
December 2006 SSOC, the appellant reported that she had no 
other information or evidence to submit.  There is no 
indication that there is any additional relevant evidence to 
be obtained either by the VA or by the appellant, and there 
is no other specific evidence to advise her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). 

II.  Accrued Benefits

The appellant seeks accrued benefits based on claims for 
service connection pending at the time of the veteran's 
death.  These claims include service connection for 
peripheral neuropathy, psychosis, diabetes mellitus, Koch's 
infection, dementia, seborrheic dermatitis, nutritional 
deficiency, osteoporosis, and pneumonia.
Accrued benefits are those benefits to which the veteran was 
entitled to at the time of his death under an existing rating 
or based on evidence in the file at the date of death.  See 
38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) 
(2006).  Upon the death of a veteran, any accrued benefits 
are payable to his spouse, or to others if the spouse is not 
alive.  38 U.S.C.A. § 5121(a)(2) (West 2002); 38 C.F.R. 
§ 3.1000(a)(1) (2006).  Only evidence contained in the claims 
file at the time of the veteran's death, or certain VA and 
service department records considered constructively in the 
claims file at that time, may be considered in adjudicating a 
claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4) (2006); 
Hayes v. Brown, 4 Vet. App. 353, 360-361 (1993).

Under 38 U.S.C.A. § 5121(c) (West 2002), a claim for accrued 
benefits requires that the application be filed within one 
year after the date of death.  In this regard, a claim for 
DIC by a surviving spouse is deemed to include a claim for 
any accrued benefits.  38 C.F.R. §§ 3.1000(c); 3.152(b) 
(2006).  In addition, the veteran must have had a claim 
pending for such benefits at the time of his death.  Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998).  A review of the claims 
file indicates that the veteran had claims for service 
connection filed during his lifetime that were pending at the 
time of his death.  See 38 C.F.R. § 3.160(c) (2006) (defining 
"pending claim" as an application that has not been finally 
adjudicated); 38 C.F.R. § 3.160(d) (2006) (defining "finally 
adjudicated claim" as one that has been allowed or disallowed 
by the agency of original jurisdiction and become final by 
expiration of the one-year period after date of notice or by 
denial on appellate review).

Factual Background

Available service medical records show that the veteran was 
diagnosed with malaria in September 1945.  Report of 
separation examination dated April 1946 reflects normal 
examination.  A medical certificate dated April 2002 shows 
that the veteran age 85 was diagnosed with "dementia in the 
elderly with anxiety (panic) attacks."  A medical note dated 
April 2002 indicates that the veteran had symptoms of sleep 
disturbance, and a tendency to be incoherent and irrelevant.  
A medical certificate dated April 2002 reflects a diagnosis 
of osteoporosis secondary to nutritional deficiency with 
hypocalcaemia.  An April 2002 x-ray report shows findings 
suggestive of moderately advanced pulmonary tuberculosis and 
atheromatous aorta.  Medical certificates dated April 2002 
reflect diagnoses for peripheral neuropathy, diabetes 
mellitus, and psychosis.  A medical note dated May 2002 
reflects that the appellant was treated for seborrheic 
dermatitis.  Medical certificates dated May 2002 reflect 
diagnoses for Koch's infection and pneumonia.

Private hospital records dated June 2002 indicate that the 
veteran was admitted for pneumonia and pulmonary tuberculosis 
(PTB).  The final diagnoses were septic shock, community 
acquired pneumonia (CAP), PTB, and azotemia, pre-renal.

A death certificate shows that the veteran died in June 2002.  
The immediate cause of death is listed as septic shock, and 
the antecedent cause is listed as community acquired 
pneumonia with the underlying cause listed as "PTB class 
111."  Other significant conditions contributing to death 
were azotemia, pre-renal.

Analysis

Initially, the Board notes the veteran served during World 
War II.  It is not asserted that the claimed disabilities are 
a result of combat, but rather that they are a result of 
internment as a POW.  Therefore, the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are not for application in 
this matter.

The regulations provide that certain chronic diseases 
manifested within a particular time frame following service 
shall be presumed to have been incurred in service.  
Cardiovascular-renal disease, diabetes mellitus, psychosis, 
and diseases of the nervous system manifest to a compensable 
degree within the initial post separation year may be 
presumptively service connected.  Tuberculosis manifest to a 
degree of 10 percent or more with in 3 years fro the date of 
separation may be presumptively service connected.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

However, there are certain diseases identified as specific to 
former POWs, as set out in 38 C.F.R. § 3.309(c).  In the case 
of former POWs, if manifest to a degree of 10 percent or more 
any time after discharge or release from service, psychosis, 
any anxiety state, post-traumatic osteoarthritis, and 
atherosclerotic hear disease along with its complications.  
In the case of former POWs interned for not less than 30 
days, presumptive service connection is warranted for 
additional chronic diseases that includes malnutrition, any 
other nutritional deficiency, and peripheral neuropathy 
(except as directly related to infectious causes) provided it 
is manifested to a degree of 10 percent or more at any tie 
after service.  38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).

In this case, the veteran has presented competent evidence 
showing a diagnosis for each of the claimed disabilities.  
However, none of the claimed disabilities are shown during 
service or in the initial post separation year.  Furthermore, 
there is no competent evidence of tuberculosis within 3 years 
of separation.  Additionally, competent medical evidence has 
not been presented attributing any of the claimed 
disabilities (peripheral neuropathy, psychosis, diabetes 
mellitus, Koch's infection, dementia, seborrheic dermatitis, 
nutritional deficiency, osteoporosis, and pneumonia) to the 
veteran's period of service.  Therefore, service connection 
is not warranted.  Neither the appellant, nor the veteran, is 
competent to provide a medical opinion on causation.   
Bostain v. West, 11 Vet.App. 12, 127 (1998), citing Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992); see also, Routen v. 
Brown, 10 Vet.App. 183, 196 (19997)("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.").

Lastly, the Board has considered whether presumptive service 
connection is warranted for any of the claimed disabilities 
under the presumptive provisions for POWs.  However, 
competent evidence has not been presented showing that any of 
the disabilities listed under 38 C.F.R. § 3.309(c) was 
manifested to a degree of 10 percent during the veteran's 
lifetime.  In fact, the evidence of record contains no 
details as to the severity of the any of the disorders 
claimed to permit an evaluation of the degree of impairment.  
We observe that the claimed disorders are first documented in 
2002, more than 55 years after his release from active 
service, and that the evidence of records shows no ongoing 
treatment for any of the claimed disabilities during the 
veteran's lifetime.  The claimed conditions are shown only 
within the two month period prior to the veteran's death, and 
the appellant reports that there is no other evidence to 
submit.  The Board must base the decision on the evidence of 
record at the time of death.  Although there are reports of 
psychosis, nutritional deficiency, and peripheral neuropathy, 
nothing in the record establishes the degree of impairment.  
While presumptive disabilities due to the veteran's POW 
status are shown, there is insufficient evidence to establish 
that they were manifested to a degree of 10 percent.

Accordingly, in weighing the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
service connection for peripheral neuropathy, psychosis, 
diabetes mellitus, Koch's infection, dementia, seborrheic 
dermatitis, nutritional deficiency, osteoporosis, and 
pneumonia on an accrued basis.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).




ORDER

Accrued benefits are denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


